Title: From John Adams to John Jay, 16 February 1786
From: Adams, John
To: Jay, John


     
      Sir
      Grosvenor Square Feb. 16. 1786.
     
     The Expences of Insurance on American Vessells; the Obstructions of their Commerce with Spain Portugal and Italy: and Compassion for our Fellow Citizens in Captivity: all occasioned by Apprehensions of the Barbary Corsairs, must excite Solicitude in every Man capable of thinking or Feeling. it is nevertheless certain that too great an Alarm has been Spread, Since no more than two Vessells have been taken by the Algerines, and one by Morocco. Artificial Allarms might be diminished, by discontinuing the Practice of insuring in England. Loyds Coffeehouse has made a great and clear Profit, because no Vessell has yet been taken, which has been there insured. if the American Merchants would open offices at home the Præmium would be saved to the Country, and they would find a large Ballance in their favour. The Ballance of Trade with the English is so much against Us, that We ought not unnecessarily, to make ourselves tributary to them.
     Mr Lamb drew upon me Bills for 2000£, at Madrid the 24th of January, and assures me in his Letter of Advice that I shall hear from him soon at Barcelona. This Gentlemans Motions are Slow: what can have detained him So long, I know not.— an entire Stranger to him as I am having never Seen him, nor heard of him

untill he was announced in your Letter, I can Say nothing of his Character or Conduct. Mr Jefferson understood him to be recommended by Congress and he was certainly the Bearer of their Orders, and I could not but concur in the Sentiment of my excellent Colleague, and in his Construction of the Intentions of Congress. —Since the Appointment was made and became irrevocable, I have heard Such Opinions and Reports of him, as have astonished me. he has with him in Mr Randall an ingenious worthy Man, who, may Supply any deficiencies, as We hope, and We must now wait with Patience, untill they inform Us of their Proceedings.
     Mr Barclay, and Mr Franks are at length departed from Paris. Their Delay was occasioned by Mr Beaumarchais.— It will be so late before these Gentlemen can arrive at Morocco, that the Emperor may be out of Patience and Send out his Frigates.
     If the Agents were arrived, there would be little reason for Confidence in their Success. The Sum of Eighty Thousand Dollars, it is much to be feared will not be Sufficient to procure Treaties of Peace. We may find the whole Sum consumed, and the Difficulty of making Peace augmented. Congress will take all these Things into Consideration, and transmit their Orders both respecting the Sums to be given as Presents, and the Funds from whence they are to be drawn. without a fresh Loan in Holland, the Treasury of the United States in Europe will Soon be exhausted.
     The American Commerce can be protected from these Affricans, only by Negotiation or by War. if Presents should be exacted from Us, as ample as those which are given by England, the expence may amount to Sixty Thousand Pounds sterling a Year, an enormous Sum to be Sure, but infinitely less than the Expence of fighting. two Frigates of 30 Guns each would cost as much, to fitt them for the Sea besides the accumulating Charges of Stores, Provisions, Pay And Cloathing. The Powers of Europe generally Send a Squadron of Men of War, with their Ministers, and offer Battle at the Same time tat they propose Treaties and promise Presents. Mr Barclay and Mr Lamb are armed only with Innocence and the Olive Branch: and there is some reason to expect, that the Emperor, and Dey will feel their Dignity hurt by the Appearance of Deputies not immediately appointed by Congress. Time will clear up all doubts, and Subsequent Arrangements may be taken accordingly.
     an Envoy from Tripoli is here at present. I Saw him at Court but have not made him a Visit. He wishes to See me, as is Supposed

from what he Said Yesterday to a Gentleman. He Said “that most of the foreign Ministers, had left their Cards, but the American had not. We are at War with his Nation, it is true, and that may be the Reason of his not calling. We will make Peace with them however for a tribute of an hundred Thousand Dollars a Year. Not less.”
     He Speaks no European Language, except a little of the Lingua Franca, and perhaps a little Italian. to go with an Interpreter would occasion Speculation, and Suggest to him Schemes which he might not otherwise think of. to treat with him before any Measures are taken with Morocco and Algiers might offend them.
     With great Respect, I have the Honour / to be, Sir your most obedient and / most humble servant
     
      John Adams.
     
    